Citation Nr: 1103779	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is required before the issue of 
entitlement to an initial compensable disability evaluation for 
service-connected bilateral hearing loss can be adjudicated.  

Two private examination reports from Bay Area Ear, Nose, and 
Throat Associates, dated in October 2005 and June 2008, are 
currently inadequate for rating purposes because they either 
include audiometric findings that are reported in graph form only 
or do not indicate whether the Maryland CNC speech discrimination 
test was used.  

On remand, the RO should notify the Veteran and the private 
examiners that the examination reports provided are insufficient 
and request clarification.  38 U.S.C.A. § 5103A(g) (West 2002); 
38 C.F.R. § 3.1519 (2010).  If no response is received, either 
from the private examiner or the claimant, VA may continue on the 
path of adjudication, weighing the accumulated evidence of record 
as usual.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. 
Jan. 4, 2011).   


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Bay Area Ear, Nose, and 
Throat Associates and request that they 
identify which speech discrimination test was 
utilized during the October 2005 and June 
2008 examinations, as well as to provide the 
puretone threshold findings in numerical 
form.  If the examiner is unavailable or does 
not respond, the RO should make a notation of 
this fact in the record.   

2.  Notify the Veteran that the October 2005 
and June 2008 examinations by Bay Area Ear, 
Nose, and Throat Associates are inadequate 
and VA is contacting the provider for 
additional information.  If, after allowing 
an adequate time for response, no response is 
received from Bay Area Ear, Nose, and Throat 
Associates, notify the Veteran that VA may 
continue to adjudicate the claim, weighing 
the accumulated evidence of record as usual.

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


